                                                         II <b niSTRICT court




                                                             JUL 1 8 2019

                                                   BY
                                                   DEPUTY




PLEASE DELIVER ATTACHED COURT CORRESPONDENCE
TO DDRESSEE AND HAVE FOLLOWING RECEIPT
EXECUTED. PLEASE ETURN EXECUTED RECEIPT TO
THE COURT. IF ADDRESSEE IS NO LONGER AT YOUR
INSTITUTION, PLEASE ADVISE US OF RELEASE DATE &
FORWARDING ADDRESS AND/OR NAME AND ADDRESS OF
PAROLE OFFICER. THANK YOU! - U.S. DISTRICT CLERK
                                                               .

RE:                    U           t       -i       /        '!

RECEIVED:                                                     i
on this day of "~1 20 . at IQ 15 (g /p.m.
at                                                       ;
                   ( ame of Institution)
      BE                                           .
Witness (if by mark) ( fgnature, or mark, of addressee)

Witness (if by mark)


WE CERTIFY THAT THE ADDRESSEE (REFUSED) OR (WAS
UNABLE) TO SIG THE ABOVE RECEIPT, BUT THAT THE
COURT CORRESPONDENCE WAS DELIVERED TO THE
ADDRESSEE AT A.M./P.M. ON THIS DAY
OF                ,    20          ,       AT            .
                                 (Name of Institution)


Signature of Institution Delivering gent



Witness
